DETAILED ACTION
This action is responsive to the Application filed 11/04/2021.
Accordingly, claims 1-18 are submitted for prosecution on merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 9, 17 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting (ODP) as being unpatentable over claims 1, 10, 19 of U.S. Patent No. 11,194,634 (hereinafter ‘634).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1					‘634 claim 1
method for providing workload distribution of a plurality of threads among a plurality of compute units (CUs), comprising: determining a characteristic of the plurality of threads; 
method for providing workload distribution of a plurality of threads among a plurality of compute units (CUs) comprising: determining a characteristic of the plurality of threads
determining temperature information corresponding to at least a subset of the plurality of CUs, the temperature information comprising: predictive thermal information indicating expected temperatures corresponding to at least the subset of the plurality of CUs; and historical thermal information indicating current or past thermal temperatures of at least a portion of a first processor, the portion of the first processor comprising at least one non-CU circuitry
determining temperature information corresponding to at least a subset of the plurality of CUs; the temperature information comprising: predictive thermal information indicating expected temperatures corresponding to at least the subset of the plurality of CUs; and historical thermal information indicating current or past thermal temperatures of at least a portion of a GPU
selecting the subset of the plurality of CUs to process the plurality of threads based on the determined characteristic and the temperature information; and
selecting the subset of the plurality of CUs to process the plurality of threads based on the determined characteristic and the temperature information;
providing instructions to the selected subset of the plurality of CUs to execute the plurality of threads.
and providing instructions to the selected subset of the plurality of CUs to execute the plurality of threads.


Based on interpretation that a portion of a CU being a non-CU circuitry (instant claim 1) can be analogized to a portion of a GPU (‘634 claim 1) being one such circuirty, it is deemed that instant claim 1 is a obvious variant to ‘634 claim 1.
	Instant claim 9					‘634 claim 10
apparatus for providing workload distribution of a plurality of threads among a plurality of CUs, comprising a plurality of compute units (CU) configured to execute the plurality of threads; and thermal-aware optimization logic configured to: 
determine a characteristic of the plurality of threads; and
apparatus for providing workload distribution of a plurality of threads among a plurality of CUs, comprising a plurality of compute units (CU) configured to execute the plurality of threads; and a thermal-aware optimization logic configured to: 
determine a characteristic of the plurality of threads
determine temperature information corresponding to at least a subset of the plurality of CUs, the temperature information comprising predictive thermal information indicating expected temperatures corresponding to at least the subset of the plurality of CUs; and historical thermal information indicating current or past thermal temperatures of at least a portion of a processor, the portion of the processor comprising at least one non-CU circuitry;
determine temperature information corresponding to at least a subset of the plurality of CUs, the temperature information comprising predictive thermal information indicating expected temperatures corresponding to at least the subset of the plurality of CUs; and 
historical thermal information indicating current or past thermal temperatures of at least a portion of the first processor;
select the subset of the plurality of CUs to process the plurality of threads based on the determined characteristic and the temperature information;
select the subset of the plurality of CUs to process the plurality of threads based on the determined characteristic and the temperature information; and
provide instructions to the selected subset of the plurality of CUs to execute the plurality of threads.
provide instructions to the selected subset of the plurality of CUs to execute the plurality of threads


Hence, instant claim 9 is deemed substantially obvious over ‘634 claim 10.
Instant claim 17 (apparatus) comprises the same features as instant claim 9; whereas ‘634 claim 19 (apparatus) recites the same features as ‘634 claim 10 as set forth above; therefore, instant claim 17 is also deemed obvious over ‘634 claim 19 for the same ODP reasons.
Instant claims 2-8, 10-16, 18 are therefore unpatentable for being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Septembre 21, 2022